Name: 94/349/EC: Commission Decision of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: 1994-06-22

 Avis juridique important|31994D034994/349/EC: Commission Decision of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 155 , 22/06/1994 P. 0033 - 0036 Finnish special edition: Chapter 4 Volume 6 P. 0073 Swedish special edition: Chapter 4 Volume 6 P. 0073 COMMISSION DECISION of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (94/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (3), as last amended by Regulation (EC) No 3410/93 (4), and in particular Article 3 thereof, Whereas authorities of the Members States concerned have applied for the information in the list provided for in Article 9 (3) (b) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 3 of Regulation (EEC) No 55/87; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EEC) No 55/87 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 397, 31. 12. 1992, p. 1. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 310, 14. 12. 1993, p. 27. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto base Potencia del motor (kW) Havnekendingsbogstaver og -nummer Fartoejets navn Radiokaldesignal Registreringshavn Maskineffekt (kW) AEussere Identifizierungskennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen Motorstaerke (kW) Exoterika stoicheia kai arithmoi anagnorisis Onoma skafoys Arithmos klisis asyrmatoy Limenas niologisis Ischys kinitiros (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motorvermogen (kW) IdentificaÃ §ao externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Stoicheia poy diagrafontai apo ton katalogo - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista BÃ LGICA / BELGIEN / BELGIEN / VELGIO / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA BOU 28 Annie OPBB Boekhoute 88 ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA AZ 5 Gebrueder DCGW Neuharlingersiel 145 CUX 2 Troll DG4396 Cuxhaven 97 CUX 13 Fortuna DJEN Cuxhaven 134 FED 6 Voerut DDDT Fedderwardersiel 93 FED 11 Nordstern Fedderwardersiel 93 NC 306 Michiel DFOL Cuxhaven 220 TER 5 Diana Terborg 26 TOEN 32 Capella II DJFS Toenning 165 WRE 2 Koralle DFBB Wremen 184 WRE 3 Falke DESJ Wremen 169 WRE 10 Julia DJHL Bremerhaven 184 DINAMARCA / DANMARK / DAENEMARK / DANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 441 Britta Brock OWNQ Esbjerg 220 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 37 Arie Jan Oostburg-Breskens 188 GO 131 Rigeja Goedereede 221 HA 92 Harlingen 220 HD 9 Nieuwe Diep Den Helder 221 ST 10 Immetje Hans Staveren 191 TH 42 Jacomina Carolina Tholen 221 TM 16 Wendeltje PINS Termunten 188 UK 25 Vrouw Fora Urk 74 UK 26 Vrijheid Urk 110 VD 6 Brigitta Volendam 124 WL 21 Annie PEKN Westdongeradeel 134 WR 15 Pieter Cornelis PGSW Wieringen 220 WR 44 Janny PFAH Wieringen 221 YE 31 Jannetje Yerseke 145 ZK 19 Solea Ulrum-Lauwersoog 79 ZK 24 Noordelicht Ulrum-Zoutkamp 118 ZK 39 't Zeepaard Ulrum-Lauwersoog 87 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Stoicheia poy prostithentai ston katalogo - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista BÃ LGICA / BELGIEN / BELGIEN / VELGIO / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA Z 28 Ann OPBB Zeebrugge 88 ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA CUX 5 Troll DFMX Cuxhaven 93 GRE 23 Merlan DJHL Greetsiel 184 WRE 3 Falke DESJ Wremen 169 DINAMARCA / DANMARK / DAENEMARK / DANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA RI 175 Connie Vibther OWNQ Hvide Sande 220 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 39 Elena PDVE Oostburg-Breskens 188 GO 131 Rigeja PHAU Goedereede 221 HA 92 Harlingen 162 HD 9 Nieuwe Diep PGGP Den Helder 162 LO 8 De Twee Gebroeders Ulrum-Lauwersoog 221 OD 15 De Zwerver Ouddorp 221 OL 2 De Volharding Oostdongeradeel 124 SL 16 Morgenster Stellendam 166 ST 10 Immetje Hans PERT Staveren 191 TM 16 Wendeltje PINS Termunten 96 UK 26 Vrijheid Urk 63 UQ 17 Atlantis Usquert 128 VD 6 Brigitta Edam-Volendam 118 WL 21 Annie PERZ Westdongeradeel 134 WR 2 Carla Maria PDHV Wieringen 221 WR 10 Petrina PGSD Wieringen 188 WR 15 Pieter Cornelis PGSW Wieringen 134 WR 16 Wieringen 96 WR 243 De Noordster Wieringen 24 YE 31 Jannetje Yerseke 221 ZK 19 Solea Ulrum-Zoutkamp 55 ZK 39 't Zeepaard Ulrum-Zoutkamp 64